PER CURIAM.
This cause is before us on appeal from the order of appellee adopting the findings of fact and conclusions of law of the special deputy that individuals working as “beauticians” in the cosmetology salons owned and operated by appellant were, under the particular employment relationship and circumstances shown, employees for the purpose of unemployment compensation and not independent contractors. Section 443.-036(17), Florida Statutes.
We have reviewed the record of the proceedings below in the light of the ten criteria set forth in Cantor v. Cochran, 184 So.2d 173 (Fla.1966), and other authorities cited by the parties in their briefs, and find that the order sought to be reviewed accords with the law of this State and is supported by competent substantial evidence.
Accordingly, the order sought to be reviewed must be, and is, AFFIRMED.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.